Citation Nr: 9921780	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1946 to 
September 1949 and from March 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to a total disability rating based on individual 
unemployability.

In August 1997, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.

The Board also remanded a claim of entitlement to service 
connection for a back disorder.  While this case was in 
remand status, a rating decision of May 1998 granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent disability rating for this 
disorder.  The veteran has not indicated disagreement with 
that decision, and this issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's service-connected conditions are catatonic 
schizophrenia, evaluated as 70 percent disabling since May 
1956; residuals of compression fracture of T3-4 with 
degenerative disc disease, evaluated as 10 percent disabling 
since July 1992; and degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling since July 1992, for 
a combined evaluation of 80 percent.

3.  The veteran has a high school education.  His primary 
work experience has been as a janitor.  He has not worked 
since approximately 1982. 

4.  The veteran is currently unable to secure and follow a 
substantially gainful occupation due to the effects of his 
service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for TDIU, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records showed no treatment for 
his service-connected disabilities.  A December 1953 rating 
decision granted service connection for a schizophrenic 
reaction, catatonic type, on a presumptive basis after the 
veteran was committed to a State of California mental 
hospital in September 1953.  He was subsequently transferred 
to a VA facility, where he was hospitalized from February to 
October 1954.  Those records indicated that x-rays showed 
compression fractures of T3 and T4, which were probable 
complications of electroshock treatments received at the 
State Hospital.  A June 1985 rating decision granted service 
connection for residuals of compression fractures of T3-4 as 
secondary to treatment for the veteran's service-connected 
psychiatric disorder.  A May 1998 rating decision granted 
service connection for degenerative disc disease of the 
lumbar spine as secondary to treatment for the veteran's 
service-connected psychiatric disorder, since the medical 
evidence indicated that this condition had also resulted from 
the electroshock treatments.

Since the veteran's initial psychiatric hospitalization in 
1953-54, he was also hospitalized for chronic anxiety with 
acute exacerbation and adult situation reaction in May 1974.

A VA psychiatric examination in July 1974 indicated that the 
veteran was a long-standing obsessive-compulsive who was 
chronically tense and driving.  The examiner stated that 
"apart from manifest anxiety and nervous tension, with 
pressure of speech," there was no mental disorder.  The 
diagnosis was obsessive-compulsive neurosis.  The veteran was 
considered suitable for manual and moderate-lifting types of 
occupation and able to function with remote supervision, but 
not as a supervisor.  It was stated that he could do well at 
this type of work as long as he did not get too tense about 
other things.  It was also noted that his two back conditions 
(compression fractures T3-4 and removal of lumbar disc) 
limited the degree of heavy work that he could do.  

Upon VA examination in July 1976, the veteran was described 
as appearing apprehensive, being anxious to please, and 
talking incessantly.  He was well oriented, and immediate 
recall was good, as were recent and remote memory.  He had 
apparently recovered quite well.  He had tried very hard and 
continued to work despite his illness.  He had functioned 
fairly well, except that he had a tendency to overwork 
himself.  He had a tremendous need to please people.  He had 
limited himself to fairly menial jobs that did not demand too 
much.  He seemed to have fairly good insight into his 
problems, which enabled him to recognize that he had a 
tremendous need to please others, and he had purposefully 
restricted his employment so that he would not undergo 
another serious psychotic episode.  The diagnosis was 
schizophrenia, catatonic type, in remission.  The examiner 
noted that the veteran's ability to function in full-time 
employment was restricted.  The examiner agreed with the 
veteran's physician that he should not over-exert himself.

The veteran's VA treatment records dated in 1981 and 1982 
showed continued treatment for complaints of depression, 
anxiety, insomnia, irritability, restlessness, and lack of 
energy.  The veteran was seen by Thurman Gillespy, Jr., M.D., 
in January 1983 for an orthopedic evaluation due to 
complaints of pain in the low back and right hip following a 
motorcycle accident eight days earlier.  He reported a past 
medical history of lumbar laminectomy and disc excision in 
1959 and fractures of the first and second thoracic 
vertebrae.  On examination, the thoracic spine was of normal 
contour without tenderness or muscle spasm.  There was 
moderate tenderness in the lower lumbar region, with mild 
paravertebral muscle spasm, but no ecchymosis.  Range of 
motion was moderately decreased with pain.  

Upon VA examination in February 1983, the examiner noted that 
the veteran's recent and remote memory were generally intact, 
but his thought processes were markedly fragmented.  There 
were no frank delusional or psychotic thought processes.  The 
veteran's complaints were consistent with those discussed 
above.  He was significantly withdrawn and had difficulty 
getting along with people outside his family.  He had run a 
carpet cleaning business in the past, but it was inactive at 
that time.  He appeared moderately disabled by his mental 
illness.

VA treatment records dated from April 1982 to June 1983 
showed the veteran's continued complaints of tension, 
nervousness, and difficulty sleeping.  No psychotic symptoms 
were noted.  In 1983, the veteran reported feeling less 
pressure since he had stopped working.  

Of record is a report for the Office of Disability 
Determination in Jacksonville, Florida, prepared by Arthur H. 
Davison, Ph.D., in October 1983.  The psychologist indicated 
that the veteran was rambling, illogical, and incoherent 
during the mental status examination.  Speech was definitely 
pressured, highly spontaneous, circumstantial, and 
tangential.  His mood was described as euphoric and very 
inappropriate to the occasion.  He admitted hearing voices 
and stated that great big grasshoppers crawled on him.  
Immediate memory was fair, and recent memory was 
satisfactory.  Insight was "nil."  It was noted that he had 
attended a vocational high school where he studied to become 
a machinist.  However, he never did much in the line of 
mechanical work, and he reported his occupation as a janitor.  
He indicated that he had recently "lost" his janitorial 
business.  He stated that he could go to work, but he did not 
want to have another nervous breakdown.  The examiner noted 
that the veteran was ignoring the fact that he was currently 
severely mentally ill.  The overall impression was of manic 
depressive psychosis, actively ill, delusional, and 
hallucinating.

VA outpatient records for treatment between June and December 
1983 showed the veteran's continued complaints of difficulty 
sleeping.  In October 1983, he reported that he had stopped 
working because he could not handle it anymore emotionally or 
physically.  On another occasion, he stated that he could not 
work because of his back and nerves.  In November 1983, he 
complained of backache.  X-rays of the dorsal spine showed 
localized kyphosis of the mid-dorsal spine, most prominent at 
the level of D7, with mild anterior wedging of D7, probably 
on the basis of old juvenile epiphysitis.  There was anterior 
spurring with bony bridging at D3-D4 and minimal anterior 
spurring at D4-D5 and D5-D6.  There was no evidence of the 
previous compression fractures, and the remainder of the 
dorsal spine was unremarkable. 

Upon VA examination in January 1984, the veteran complained 
of intermittent pain in his upper back with some spasms in 
that area and some numbness in that general area.  On 
examination, he had a very slight gibbous deformity at the 
T3-T4 region, which was nontender.  There was no paraspinous 
muscle spasm in this area and no cutaneous numbness.  X-rays 
of the thoracic spine showed a 40 percent compression 
fracture of T3, and a 25 percent compression fracture of the 
anterior portion of T4, which were well healed.  There was 
evidence of some mild osteophytes at the anterior junction of 
T3-T4.  He was unable to follow a straight conversation 
during the neurological examination, most likely secondary to 
lack of concentration.  He was somewhat slow to respond; 
however, recent memory was excellent.  All cognitive 
functions were intact.  Strength and sensory perception were 
normal in the lower extremities.  No evidence of myelopathy 
or radiculopathy was found.  The examiner noted that the 
veteran's low back pain was likely of a musculoskeletal 
nature.  It was also noted that the veteran was status post 
compression fracture at T3-4 as a result of electrical shock 
therapy in 1953.

During the VA psychiatric examination in January 1984, the 
veteran reported that his primary psychological problem was 
being on sleeping pills and that his secondary problem was 
not working.  He also complained of poor sleep, poor 
concentration, very little appetite, crying spells, 
decreasing memory, decreasing ability to concentrate, and 
occasionally getting lost.  He indicated that he had been 
unemployed since February 1983 due to his physician's advice.  
Speech was very circumstantial and approached loosening of 
association.  Flight of ideas was exhibited.  He admitted to 
numerous bizarre and unusual experiences and believed he 
could predict the future.  Auditory and visual hallucinations 
were denied at the time, but he admitted to having had them 
in the past.  Insight and judgment were poor.  The examiner 
expressed reservations about making a diagnosis on the basis 
of the limited information available, but stated that a 
diagnosis of schizophrenia was not indicated due to lack of 
evidence of acute and chronic psychoses.  Two possible 
diagnoses were schizotypal personality disorder or schizoid 
personality disorder.  Inpatient evaluation was recommended.  
The examiner assessed the severity of the condition as 
moderate.

Of record is a report to the Office of Disability 
Determinations in Jacksonville dated in October 1983 from 
James G. Hull, D.O., and James R. Shoemaker, D.O.  The 
veteran complained of back problems and psychotic problems.  
His current complaints were difficulty getting to sleep and 
staying asleep, decreased memory, decreased concentration, 
recurrent episodes of depression, and occasional suicidal 
ideations.  It was noted that there were no increased muscle 
tones or diminished range of motion in the thoracic area.  
There was decreased lumbar flexion.  The neurological 
examination showed no significant abnormalities.  There were 
no psychotic manifestations observed during the entire 
examination.  Diagnoses included degenerative lumbar disc 
disease, postoperative status; degenerative lumbar 
osteoarthritis; and longstanding psychiatric disorder, per 
history.

A VA examination report dated in June 1985 showed diagnosis 
of history of chronic schizophrenia, catatonic type, with no 
evidence of active psychosis at the time of the examination.  
The examiner noted that the veteran's extreme sense of 
anxiety and secondary confusion significantly impaired his 
ability to concentrate.  He was unable to perform simple 
tasks.  The examiner also noted that excessive physical labor 
was contra-indicated due to the veteran's past chronic back 
difficulty.  Perhaps a simple clerical job would be 
appropriate for the veteran, but he should be involved in as 
little stress as possible because this tended to disorganize 
him further.

VA outpatient treatment reports beginning in January 1986 
showed that the veteran was treated at the Mental Hygiene 
Clinic for a schizotypal disorder.  He underwent treatment in 
the Day Treatment program.  In a periodic progress review 
dated in August 1986 from the Day Treatment program, the 
examining psychologist indicated that the veteran's original 
diagnosis was a schizotypal disorder.  The examiner noted 
that the veteran's psycho-social stressors were mild, and his 
highest level of adaptive functioning during the past year 
was fair.  His symptoms were in partial remission with slow 
improvement, and the prognosis was fair.  

In December 1986, the veteran's complaints included a painful 
back.  He reported persistent lower spine pain.  The 
assessment was degenerative joint disease.  In a follow-up 
notation of February 1988, it was noted that the veteran's 
arthritis was improved, in that his back pain was much 
improved.  

The veteran's VA treatment records dated in 1992 showed 
consistent complaints of back pain.  In July 1992, 
examination revealed pain over the entire spinal column with 
weakness in the legs and increased pain on standing, walking, 
and sitting.  The examiner noted that there was a history of 
degenerative disc disease and arthritis.  The assessment was 
arthritis, status post fracture of the thoracic vertebrae.  A 
follow-up orthopedic consultation record dated in August 1992 
showed an impression of cervical, thoracic, and lumbar disc 
disease with radiculopathy.

The veteran underwent a VA psychiatric examination in March 
1993.  He indicated that he lived with his wife of over 
thirty years and several grandchildren, and he had not worked 
since he had to give up his carpet cleaning business more 
than ten years previously.  He did household chores, went to 
church, watched television, drove a car, and, for the last 
several years, attended the Daytona Beach Outpatient Clinic 
for medication for insomnia and for his nerves.  The examiner 
detailed the veteran's past history, noting that he had 
arthritis which was "pretty bad" at times and caused much 
pain.  He had suffered a "break-down" in 1954, for which he 
was treated at a state hospital and then transferred to a VA 
hospital.  

The veteran's complaints included insomnia, depression, 
increased worrying, and constant pain from arthritis, 
especially in his knees.  Upon examination, his speech was 
coherent and relevant most of the time.  He was quite 
garrulous and circumstantial, and there were no 
hallucinations or delusions elicited.  His affect was 
appropriate, and he indicated that he worried a great deal 
and his mood was depressed.  He had claustrophobia and 
avoided traveling in an elevator whenever possible.  He 
abstracted proverbs with some difficulty, and judgment and 
insight seemed poor.  He was oriented, and there were no 
deficits in remote or recent memory.  Ability to perform 
calculations was satisfactory.  Diagnoses were dysthymia and 
a history of schizophrenia on Axis I, no diagnosis on Axis 
II, and arthritis on Axis III.  The examiner commented that 
the veteran's clinical condition appeared quite stable.  

The veteran also underwent a VA orthopedic examination in 
March 1993.  The examiner reported the past medical history, 
indicating that it was difficult to obtain the veteran's 
history, but that it was apparent from his file that he had a 
schizophrenic reaction, catatonic type.  The veteran 
indicated that he had had multiple vertebral fractures from 
electroshock treatments.  He was last hospitalized for 
psychiatric problems in the 1970s.

The veteran complained of significant back pain, particularly 
in the low back, and some pain in the legs that was 
intensified when sitting for extended periods.  He also had 
pain at night when trying to sleep.  The examiner indicated 
that the veteran had some discomfort when getting up and down 
from a chair and getting up and down from the examining 
table.  The pain seemed to be more in the upper spine area 
near the neck than in the lower back at that time.  On 
examination, there was some limitation of motion of forward 
flexion of the lumbar spine.  Deep tendon reflexes seemed 
hyperactive, and straight leg raising was negative 
bilaterally.

As for postural abnormalities, the examiner reported that the 
veteran seemed to sit somewhat straight and when he moved, he 
tended to move his whole upper body rather than perform any 
significant turning of the neck.  No fixed deformity was 
noted, and he showed no evidence of muscle spasm.  However, 
there seemed to be tenderness all along the spine, including 
the lumbar area.  Range of motion was difficult to measure 
due to lack of cooperation in movement of the lumbar spine.  
Forward flexion of the lumbar spine was limited to 75 
degrees.  Backward extension of the lumbar spine seemed 
normal at 35 degrees.  Left and right lateral flexion of the 
lumbar spine seemed normal at about 40 degrees.  Left and 
right rotation of the lumbar spine seemed normal at 35 to 40 
degrees.  

The veteran complained of a tight or stretching feeling in 
the lumbar area.  The neurological examination was normal.  
An x-ray of the thoracic spine showed no significant change 
from the examination conducted in August 1992.  No fracture 
or dislocation was seen.  The diagnosis was chronic back pain 
with a history of lumbar disc disease.

In June 1993, the RO requested information from the Social 
Security Administration (SSA) regarding the veteran's receipt 
of SSA disability benefits.  In January 1994, the RO returned 
medical evidence to the SSA, advising that the records 
obtained from that agency were copies of records already on 
file.

In March 1994, the veteran had a personal hearing.  His 
subjective complaints were consistent with those discussed 
above.  He said a doctor at the VA Medical Center in 
Gainesville had told him in 1982 to stop working or he would 
go "right back to the shock ward."  He stated that he then 
discontinued his business.  He had tried finding employment 
since that time at a grocery store.  He stated that his 
problem was that he could not find a "soft" job based on 
his experience.  He stated that he also had difficulty 
working with carpet machines because of his arthritis.

The veteran's VA treatment records dated from October 1992 to 
December 1993 showed treatment for degenerative disc disease 
of the lumbar spine.  

The veteran underwent a VA psychiatric examination in August 
1996.  He reported that he had been married twice, but he did 
not remember much about his first marriage, except that there 
were no children.  He had been married for the past 36 years 
to his current wife.  He was currently working putting 
"caulking in tubes," and he planned to leave the job soon.  
He stated that he saw combat in 1948, and that whenever he 
heard about terrorists and bomb attacks, it bothered him.  He 
began to cry at that point in the examination.  The examiner 
noted the veteran's prior hospitalization in California and 
receipt of shock treatments.  The examiner also noted the 
veteran's compression fracture of his back as a result of the 
shock treatments and indicated that the veteran complained of 
considerable pain.  He indicated that he had never attempted 
suicide, and he was currently being treated at the VA 
Outpatient Clinic.  

The mental status examination showed that the veteran was 
highly anxious, nervous, fearful, and depressed.  He cried 
repeatedly during the interview when discussing his 
experiences in a psychiatric hospital.  The examiner found no 
evidence of psychosis.  The veteran's cognition was impaired 
for both recent and remote memory, but intact for immediate 
memory.  He was oriented as to time, place, and person, and 
he was not suicidal or homicidal.  The diagnosis was history 
of psychosis, no evidence at the present time, and dysthymia.  
The current Global Assessment of Functioning (GAF) score was 
60.  

The veteran's VA treatment records dated from March 1994 
through October 1996 showed treatment for lumbar disc disease 
and schizotypal personality, as well as complaints of 
shoulder and left foot pain.  In September 1996, it was noted 
that he complained of spinal arthritis and stated that he 
desired more compensation.  The examiner's assessment was 
schizotypal personality.  

The veteran underwent a VA orthopedic examination in April 
1998.  It was noted that he was unemployed secondary to his 
schizophrenia.  He complained of recurrent low back and leg 
pain.  He had constant sharp and dull pain in the thoracic 
spine that was aggravated by increased activity.  He also had 
intermittent low back pain with radiation into the left 
buttocks.  The examination showed normal kyphotic curvature 
of the thoracic spine.  There were thoracic paraspinal muscle 
spasms and pain to palpation from T3 to T8.  He had lumbar 
paraspinal muscle spasms and limitation of motion of the 
lumbar spine.  Straight leg raising was negative bilaterally.  
Motor function was 5/5, and there was no sensory loss.  
Diagnoses were thoracic and lumbar degenerative disc disease 
and old T3-4 compression fracture.

The veteran was placed on a treadmill at a standard 1.4 miles 
per hour walking rate.  He was able to walk for three 
minutes, with increased spasticity in the thoraco-lumbar 
region.  He was able to accomplish ten repetitions on the 
lumbar flexion and extension machines at 40 pounds.  
Thereafter, range of motion with forward flexion of the 
thoraco-lumbar spine was maintained at the same degree as 
previously.  The examiner stated that the veteran had a mild 
to moderate amount of thoracic and lumbar disc disease that 
would give him difficulty with standing for prolonged periods 
or doing repetitive bending, stooping, or lifting. 

The veteran also underwent a VA psychiatric examination in 
April 1998.  He had made some attempts to work since his 1996 
examination.  He was currently working in his wood shop.  His 
primary difficulties were arthritis and his back problems.  
He complained of difficulties with concentration and memory, 
as well as generalized anxiety, particularly with 
performance.  He was very garrulous and talked with lively 
animation and rather dramatic statements.  His speech was 
logical and goal directed.  There were no thought, 
delusional, or perceptual disorders.  His mood was euthymic, 
and affect covered the full range.  He was oriented.  Memory 
was intact for immediate recall.  He did poorly on 
arithmetic, which seemed related to his performance anxiety.  
When asked operational problems, such as making change, he 
got those correct.  His concentration was good.  

The examiner noted that the veteran had a history of 
catatonic schizophrenia.  He did not currently exhibit 
schizotypal personality.  He had some generalized anxiety, 
some insomnia, and some difficulty with performance anxiety, 
but no current evidence of schizophrenia.  It was also noted 
that he had a long history of difficulty with his back.  He 
currently walked without difficulty into the office, and he 
had just come from physical therapy where he was being 
treated for shoulder problems.  He seemed to be functioning 
well interpersonally.  He had limited ability to work and was 
apparently limited only by his orthopedic problems and his 
age.  A GAF score of 70 was assigned. 

The veteran underwent a functional capacity evaluation by 
Varsity Rehabilitation Services in July 1998.  The results 
placed him in a physical demand category of sedentary.  He 
had the ability to lift ten pounds occasionally and up to 
five pounds frequently, with no constant lifting.  He was 
unable to perform repetitive bending, squatting, and overhead 
reaching.  In addition to his back problems, it was also 
noted that he had difficulty with his right shoulder.  


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected disorder(s).  
These statements constitute a well-grounded claim for a total 
rating for compensation purposes based on individual 
unemployability.  See Stanton v. Brown, 5 Vet. App. 563, 570 
(1993) (where appellant stated that he could no longer seek 
or maintain employment in letters and testimony prior to the 
BVA decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO complied with the Board's 1997 Remand 
instructions to the extent possible.  The latest VA treatment 
records associated with the claims file are dated in 1996, 
and it is likely that the veteran has received additional 
treatment since that time.  It is not necessary, however, to 
remand this claim a second time to obtain these records.  
There is sufficient evidence of record to properly evaluate 
his claim and render a favorable decision.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  

The veteran has three service-connected disabilities:  his 
catatonic schizophrenia, evaluated as 70 percent disabling 
since May 1956; his lumbar degenerative disc disease, 
evaluated as 20 percent disabling since July 1992; and the 
residuals from the compression fracture of T3-4, including 
degenerative disc disease, evaluated as 10 percent disabling 
since July 1992.  His combined disability rating is 80 
percent.  Therefore, he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
and the only remaining question in this case is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1998).  The medical 
evidence indicates that the veteran has difficulties with his 
right shoulder, but this has not been considered in 
evaluating his claim. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a high school education.  He worked as 
janitor and maintenance person for many years.  He last 
worked in approximately 1982. 

The veteran has consistently maintained that he was unable to 
work due to his psychiatric and back disorders.  The Board 
and the RO previously denied his claim for TDIU because he 
was not service-connected for his back disorders at that 
time, and the evidence showed that his back disorders 
significantly contributed to his inability to work.  He is 
now service-connected for his thoracic and lumbar spine 
conditions.

Looking at the veteran's occupational history, it is clear 
that his psychiatric and back-related symptoms would most 
likely prohibit him from again working as a janitor or 
maintenance person.  With respect to his psychiatric 
disorder, he is not currently psychotic.  However, review of 
his psychiatric history showed several medical statements 
indicating the veteran's tendency to decompensate when he 
overexerted himself.  It has consistently been recommended 
that he not engage in a position involving much stress and 
that he confine himself to menial positions.  The fact 
remains, however, that he was able to work for more than 35 
years after service despite any difficulties arising from his 
psychiatric disorder.  With respect to his back disorders, 
these conditions prevent him from engaging in his prior 
employment in menial positions since he is not functionally 
capable of performing such jobs.  Several medical 
professionals have stated that the veteran's back disorders 
limit his occupational abilities.  

The veteran is in a position, therefore, where the 
combination of his service-connected psychiatric and back 
disorders effectively leave him no employment which he can 
(a) handle emotionally without increased psychiatric symptoms 
or (b) handle physically.  Although each condition viewed 
alone might not be of sufficient severity to prevent the 
veteran from following a substantially gainful occupation, it 
is clear that the combined effect of these disabilities is 
substantial.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1998).  In the present case, the evidence is in relative 
equipoise.  The Board cannot reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  It is true that the 
veteran is physically capable of performing sedentary work, 
as shown by the 1998 functional evaluation.  However, he does 
not have any training in sedentary work.  It is mere 
speculation that he could, first of all, obtain such a 
position in light of his occupational history and, second of 
all, that such a position would provide anything more than 
marginal employment.  There are medical opinions of record 
that the veteran is unable to do any productive work, with no 
evidence to the contrary.  Accordingly, since the evidence 
shows that the veteran's service-connected disabilities have 
resulted in his inability to secure or follow a substantially 
gainful occupation, a total rating for individual 
unemployability compensation is granted.  38 C.F.R. § 4.16(a) 
(1998).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to regulations governing payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

